Citation Nr: 0949128	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
depressive neurosis and difficulty concentrating, as 
residuals of basilar skull fracture, since February 23, 2004.

2.  Entitlement to a rating higher than 70 percent for 
depressive neurosis and difficulty concentrating, as 
residuals of basilar skull fracture, since February 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In those decisions, the RO denied 
the issue of entitlement to a disability rating higher than 
30 percent for service-connected residuals of a basilar skull 
fracture with headaches, difficulty concentrating, and 
depressive neurosis.  The issues of entitlement to a rating 
higher than 10 percent for service-connected residuals of 
traumatic arthritis of the cervical spine and to a total 
disability rating based on individual unemployability due to 
service-connected disabilities were added to the appeal based 
on testimony received at a May 2005 hearing before the 
undersigned Veterans Law Judge.  In February 2006, the Board 
granted a rating of 50 percent but no higher for residuals of 
basilar skull fracture, to include headaches, depressive 
neurosis and difficulty concentrating.  

The Veteran appealed the February 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
appealing, among other things, for a separate rating for 
service-connected headaches.  In September 2006, the Veteran 
and the VA's Office of General Counsel filed a Joint Motion 
for Partial Remand.  In a September 2006 Order, the Court 
granted the motion, thereby vacating the Board's February 
2006 decision as to the denial of a rating in excess of 50 
percent and remanding the case to the Board for 
readjudication consistent with the motion.  In September 
2007, the Board remanded the case in accordance with the 
Order.  

In a May 2008 rating decision, the RO granted the Veteran a 
separate 10 percent rating for post-traumatic headaches, 
which removed that issue from appellate review.  For 
depressive neurosis and difficulty concentrating, as 
residuals of basilar skull fracture (or depressive neurosis), 
the same rating decision allowed increased, staged ratings, 
to 50 percent from February 23, 2004, and to 70 percent from 
February 15, 2008.  A total rating based on individual 
unemployability (TDIU) was granted effective from March 31, 
2006.  Accordingly, the remaining issues for appellate review 
are as stated on the title page of this decision.


FINDINGS OF FACT

1.  From February 23, 2004, to February 15, 2008, the 
service-connected depressive neurosis was manifested by 
complaints of depression, with objective demonstration of 
mildly restricted or mildly depressed affect, productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.

2.  From February 15, 2008, the service-connected depressive 
neurosis has been manifested by complaints of depression, 
with symptoms such as neglect of hygiene, isolation, and poor 
communication, productive of no more than occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

2.  The criteria for an evaluation in excess of 50 percent 
for depressive neurosis, for the period from February 23, 
2004, to February 15, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9434 
(2009).

2.  The criteria for an evaluation in excess of 70 percent 
for depressive neurosis, for the period from February 15, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9434 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  This notice also must be 
provided prior to an initial unfavorable decision by the AOJ.  
See Mayfield v. Nicholson; Pelegrini v. Principi, supra.

Here, the VCAA duty to notify was to a large degree satisfied 
by way of a letter sent to the appellant in March 2004 that 
generally addressed all notice elements and was sent prior to 
the initial AOJ decisions in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

At the same time, it is recognized that the duty to notify, 
specifically, that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition, and the types of evidence that could 
substantiate assigned ratings, was not satisfied prior to the 
initial unfavorable decisions on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision.  This duty was fully 
satisfied by way of a letter sent to the appellant in October 
2007 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In addition, the October 2007 letter from VA 
explained the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant, because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case, by way of a supplemental statement of the case 
issued in May 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  
See generally Mayfield v. Nicholson; Prickett v. Nicholson; 
Pelegrini v. Principi, supra.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of 
relevant VA post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

Increased Ratings

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the Veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record that 
bears on occupational and social impairment . . . ."  See 38 
C.F.R. § 4.126(a) (2009).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

For the next higher or 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130. 

The Veteran is not entitled to a rating higher than 50 
percent for his depressive neurosis for the period from 
February 23, 2004, to February 15, 2008.  The objective 
medical evidence for this period does not show he experienced 
severe social or occupational impairment, or that he had 
obsessive rituals, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or significant suicidal or homicidal ideation.  There was 
also no objective clinical evidence of delusions or 
hallucinations.  Further, there was no objective evidence 
that he was unable to function independently in an 
appropriate and effective manner.  Whenever evaluated, 
including at his April 2004 VA examination, he was at least 
adequately groomed, cooperative, and oriented, with normal 
speech and comprehension skills.  He had depression that 
profoundly affected his self-esteem and led to significant 
psychosocial impairment.  However, as of that examination, he 
held a VA claims examining job at the GS 12 level and had 
recently applied for two supervisory positions, for which he 
had not been selected.  He was able to sleep adequately with 
his psychotropic medication.  Moreover, he was consistently 
alert, coherent, and cooperative, with affect described in 
terms such as mildly depressed or mildly restricted.  His 
mood was described in terms such as anxious or fair.  During 
the relevant time period, the Veteran remarried, after being 
single for many years, and he retired.  (See, i.e., May 2005 
letter from the VA treating psychiatrist; VA treatment notes 
dated from May 2005 to November 2007).  Accordingly, the 
Board finds that these symptoms produced no more than 
occupational and social impairment with reduced reliability 
and productivity in this time period.

Additionally, the Veteran had Global Assessment of 
Functioning (GAF) scores of 47 to 55 during the period from 
February 2004 to February 2008, to include GAF scores of 47, 
48, 50, 53, 54, and 55.  The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score ranging from 41 to 50 denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  Id.  GAF scores ranging from 51 to 60 are 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few  friends, conflicts with 
peers).  See Fourth Edition, American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See also 38 C.F.R. § 4.130.  Regardless 
of whether the scores received in the relevant time period 
are viewed as mostly in the 41 to 50 range or mostly in the 
51 to 60 range, either range would suggest that no more than 
a 50 percent rating under VA criteria should apply.  Id.  

The Veteran is also not entitled to a rating higher than 70 
percent for his depressive neurosis for the period since 
February 15, 2008.  The objective medical evidence of record 
does not show he experienced or that his symptoms 
approximated total social or occupational impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. §§ 4.7, 4.130.  The Board is mindful that the 
Veteran has received a TDIU during the appellate process, but 
notes that the criteria for a TDIU differ from those for a 
100 percent rating for a single disability.  

Specifically, when evaluated at his February 2008 VA 
examination, the Veteran had negligent hygiene but did shower 
two times a week.  He could not hold a job but could handle 
funds.  He was quite isolated and irritable and experienced 
moderate to sometime severe symptoms on a daily basis.  The 
Veteran had problems communicating with his wife, but they 
remained living together.  He had two or three close friends, 
seeing one once a week, one every two months, and the third 
only once every six or seven months.  He was depressed 
approximately 80 percent of the time.  He had suicidal 
thoughts on a daily basis but no plans or intentions.  His 
thought processes, including concentration, communication 
ability, and memory, were impaired.  He had major impairment 
across multiple areas.  

These symptoms are most approximate to the 70 rating, which 
does contemplate deficiencies in most areas, including 
judgment, thinking, and mood, due to symptoms such as 
suicidal ideation, near-continuous depression affecting 
ability to function independently, appropriately, and 
effectively, neglect of personal appearance and hygiene, 
difficulty adapting to circumstances including work, and 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130.  That is, these symptoms, while 
severe, are not approximate to total occupational and social 
impairment due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, etc.  The Board cannot find 
that the Veteran's symptoms of depressive neurosis and 
difficulty concentrating, the only disability it may consider 
here, evidence any of the very high criteria for a 100 
percent rating for neuropsychiatric disability.  See 
38 C.F.R. § 4.130.  

Additionally, while the Board acknowledges that the Veteran 
had a Global Assessment of Functioning (GAF) score of 40 at 
the February 2008 VA examination, for reasons as explained 
below, the Board finds that this score is consistent with a 
70 percent rating in this case.  A GAF score of 31 to 40 
denotes behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  
Id.  See Fourth Edition, American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See also 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of the Veteran's service-
connected depressive neurosis.  See 38 C.F.R. §§ 4.2, 4.6.  
In this case, the Board finds that for reasons as discussed 
above, the clinical picture is more nearly approximate to 
that of the 70 percent rating.  38 C.F.R. § 4.7.  In this 
regard, the Board again points out that the criteria for a 70 
percent rating do contemplate deficiencies in most areas, as 
well as such severe symptoms as illogical, obscure, or 
irrelevant speech and inability to establish and maintain 
effective relationships.  Therefore, there is no 
justification for increasing the rating for the Veteran's 
depressive neurosis on the basis of a single GAF score of 40.  
See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his depressive neurosis, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brow, 8 Vet. 
App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence reveals that the Veteran does 
not meet the criteria for an increased rating for the periods 
at issue.


ORDER

The claim for a rating higher than 50 percent for depressive 
neurosis and difficulty concentrating, as residuals of 
basilar skull fracture, since February 23, 2004, is denied.

The claim for a rating higher than 70 percent for depressive 
neurosis and difficulty concentrating, as residuals of 
basilar skull fracture, since February 15, 2008, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


